            Case 1:20-cv-01907-APM Document 22 Filed 08/12/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                       )
 CHANDAN PANDA, et al.,                                )
                                                       )
       Plaintiffs,                                     )
                                                       )
       v.                                              )       Civil Action No. 20-01907-APM
                                                       )
 CHAD F. WOLF,                                         )
 Acting Secretary of Homeland Security, et al.,        )
                                                       )
       Defendants.                                     )
                                                       )


                                              NOTICE

       Defendants file this notice to bring to the Court’s attention that late in the afternoon on

August 12, 2020, undersigned counsel for the Government was made aware that the State

Department published language on its website that explains national interest exceptions to

Presidential Proclamations 10014 and 10052. A printout of the website language is attached as

Exhibit A, and is available online at https://travel.state.gov/content/travel/en/News/visas-

news/exceptions-to-p-p-10014-10052-suspending-entry-of-immigrants-non-immigrants-presenting-

risk-to-us-labor-market-during-economic-recovery.html (last visited Aug. 12, 2020).

       The website indicates that one circumstance in which certain H-1B visa petition

beneficiaries may be eligible for an exception to Proclamation 10052 is if they seek to travel to the

United States “to resume ongoing employment in the United States in the same position with the

same employer and visa classification.” Id.



//




                                                   1
         Case 1:20-cv-01907-APM Document 22 Filed 08/12/20 Page 2 of 3



DATE: August 12, 2020                      Respectfully submitted,

                                           ETHAN P. DAVIS
                                           Acting Assistant Attorney General

                                           WILLIAM C. PEACHEY
                                           Director

                                           By: s/ Glenn M. Girdharry
                                           GLENN M. GIRDHARRY
                                           Assistant Director
                                           United States Department of Justice
                                           Civil Division
                                           Office of Immigration Litigation
                                           District Court Section
                                           P.O. Box 868, Ben Franklin Station
                                           Washington, DC 20044
                                           Tel: (202) 532-4807
                                           Email: glenn.girdharry@usdoj.gov




                                       2
           Case 1:20-cv-01907-APM Document 22 Filed 08/12/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I certify that on August 12, 2020, I electronically filed the foregoing with the Clerk of Court
by using the CM/ECF system which will deliver a copy to all counsel of record.

                                              s/ Glenn M. Girdharry
                                              GLENN M. GIRDHARRY
                                              Assistant Director
                                              United States Department of Justice
                                              Civil Division




                                                  3
